Citation Nr: 0729322	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
seborrheic dermatitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from May 1988 to July 
1993.

Initially, this appeal to the Board of Veterans' Appeals 
(Board) arose from an August 2002 rating decision in which 
the RO denied service connection for migraine headaches and 
continued a previously assigned 10 percent rating for 
seborrheic dermatitis.  

The veteran testified at a hearing in Washington D.C. before 
a Veterans Law Judge (VLJ) in July 2003; a transcript of the 
hearing is of record.  

In a March 2004 decision, the Board granted service 
connection for migraine headaches.  Thereafter, in a March 
2004 rating decision, the Appeals Management Center (AMC) 
implemented the award of service connection for migraine 
headaches and assigned an initial 30 percent rating, 
effective December 21, 1999.  

As one of the issues on the appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized that issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

In a March 2005 rating decision, the RO increased the 
veteran's rating for seborrheic dermatitis to 30 percent, 
also effective December 21, 1999.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In February 2006, the veteran testified during a personal 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  Thereafter, the RO continued 
previously assigned ratings for the veteran's skin and 
headache disabilities (as reflected in a November 2006 
statement of the case (SOC) and a November 2006 supplemental 
SOC (SSOC)).

The Board points out that, after the issuance of the November 
2006 SOC, VA treatment records dated from December 2006 to 
February 2007 as well as February and August 2007 statements 
from a private physician pertaining to the veteran's service-
connected headache disability were associated with the 
veteran's claims file.  After reviewing the evidence, the 
Board finds that it may proceed without remanding the claim 
to the RO, as the Board has determined the benefit sought, 
entitlement to an increased evaluation for migraine 
headaches, can be allowed on appeal without such a referral.  
See 38 C.F.R. § 20.1304 (2006).

In July 2007, the veteran was informed that the Veterans Law 
Judge who conducted the hearing in July 2003 was no longer 
employed by the Board.  In August 2007, the veteran declined 
the offer for another hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's service-connected seborrheic dermatitis is 
manifested by multiple slightly scaling hypo-pigmented 
papules and plaques on the face and on the scalp   which more 
nearly approximates eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement or 
dermatitis affecting 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas, or; requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  

3.  The veteran's service-connected migraine headaches are 
manifested by seven to nine headaches per month with 
associated nausea and photophobia which cause him to miss two 
days of work per month; this more nearly approximates 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 
7806 (2007); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).

2.  Resolving all doubt in the veteran's favor, the criteria 
for a 50 percent rating for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

With respect to the veteran's claim with regard to migraine 
headaches, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated -- it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 491.  Thus, VA's duty to notify has been satisfied with 
respect to this issue.

Even so, collectively, May 2004 and October 2005 letters 
issued by the AMC and RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate both increased rating claims, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA.  These 
letters also advised the veteran to provide any evidence in 
his possession that pertains to his claims.

Also, while the VA has not generally notified the veteran of 
information pertaining to the assignment of disability 
ratings or effective dates, consistent with Dingess/Hartman, 
on these facts, such omission also is not shown to prejudice 
the veteran.  In this case, the veteran was informed of the 
rating formula for all possible schedular ratings for his 
service-connected skin and headache disabilities in the SOCs 
and SSOCs, and the Board notes that this suffices for 
Dingess/Hartman.  The Court also held that VA must provide 
information regarding the effective date that may be 
assigned.  While this information has not been provided to 
the veteran, the Board finds that the RO's omission in this 
regard is harmless.  As explained below, although the Board 
is denying the veteran's claim for an increased rating for 
seborrheic dermatitis, as such no effective date is being 
assigned; hence, there is no possibility of prejudice to the 
veteran with respect to the notice requirements of 
Dingess/Hartman.

After the appellant was afforded opportunity to respond to 
each notice identified above, the November 2006 SOC and 
November 2006 SSOC reflects readjudication of the increased 
rating claims on appeal.  The appellant has had the 
opportunity to participate fully in his appeal and he is not 
shown to have been prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
treatment records, and the reports of July 2000, December 
2001, December 2002, July 2004, and April 2006 VA 
examinations.  Also of record and considered in connection 
with the claims are the various statements submitted by the 
veteran, his family, his fellow service comrade, and his 
representative, on his behalf.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is to be considered when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  

In Fenderson, the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.  Seborrheic Dermatitis 

Historically, by rating determination in September 2000, 
service connection was granted for seborrheic dermatitis and 
the RO assigned a 10 percent rating, effective December 21, 
1999.  

Thereafter, the veteran requested an increased rating.  In an 
August 2002 rating decision, the RO continued the previously 
assigned 10 percent rating for seborrheic dermatitis.  
However, in a March 2004 rating decision, the RO increased 
the veteran's rating to 30 percent under Diagnostic Codes 
7899-7806, also effective December 21, 1999.  

During the pendency of this appeal, VA revised the criteria 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (2002).  The veteran has been 
provided both the old and revised rating criteria by the RO 
in the March 2005 SSOC and November 2006 SSOC.

Under the criteria in effect prior to August 30, 2002, 
seborrheic dermatitis was rated as eczema in accordance with 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2002).  Under 
Diagnostic Code 7806, a 30 percent rating is warranted when 
there is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the current rating criteria, Diagnostic Code 7806 
provides for the assignment of a 30 percent rating where 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  A maximum 60 
percent rating is assigned for dermatitis or eczema where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a twelve-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the overall record 
continues to support the assignment of a 30 percent rating, 
and no more, for seborrheic dermatitis.

Private treatment notes dated in January and September 1997 
reflect treatment for seborrheic dermatitis with 
hydrocortisone cream as well as Nizoral shampoo.  

In a July 2000 VA examination report, the examiner listed a 
diagnosis of seborrheic dermatitis of the scalp.  Physical 
examination findings were noted as scalp region showing 
poorly marginated erythematous scaling papules and plaques 
that were quite diffuse and involved an extensive area of the 
scalp.    

In a December 2001 VA examination report, the examiner listed 
a diagnosis of mild seborrheic dermatitis of the scalp under 
treatment.  Physical examination findings were noted as small 
slight raw area healing from previous obvious seborrheic 
dermatitis.  The examiner noted that the veteran's skin 
treatment included creams and shampoos.  

In a December 2002 VA examination report, the examiner listed 
a diagnosis of seborrheic dermatitis.  Physical examination 
findings were noted as multiple areas of seborrheic 
dermatitis including the entire scalp, eyebrows of the labial 
fold, and beard area.  

During his July 2003 and February 2006 hearings, the veteran 
testified that his service-connected skin disability is very 
scaly and itchy to the point that his skin starts to crack 
and bleed.  The veteran also reported that he constantly uses 
topical steroids identified as bethamethasone valarate and 
works as an airline mechanic.  It was further noted that the 
veteran, with the help of coworkers, attempts to work inside 
as much as possible and stays covered when in the sun, as 
sunlight aggravates his skin condition.   

A March 2004 VA treatment note reflects continued treatment 
for seborrheic dermatitis with Lidex cream for scalp and 
hydrocortisone cream for the face.  Additional VA treatment 
notes show that the veteran received refills of multiple 
topical steroid creams and shampoos in September 2003, March 
2004, and February 2005.  

In a June 2004 VA examination report, which included multiple 
photographs of the veteran's skin condition, the examiner 
listed a diagnosis of seborrheic dermatitis with a 
significant amount of irritation.  The veteran reported that 
he had been treated with multiple topical corticosteroids 
during the last 12 months as well as adjusts his work 
schedule to stay out of the sun.  Physical examination 
findings were noted as multiple slightly scaling 
hypopigmented papules and plaques on the lower third of the 
face and on the scalp.  The veteran's skin disability 
residuals were noted to cover three percent of his total body 
surface and approximately five percent of the face and scalp.  
In a June 2004 VA examination addendum, it was noted that 
color photographs of the veteran's skin condition were taken 
and the examiner indicated that the disability affected about 
40 percent of the area of his head, face, and hands.  The 
veteran discussed adjustments in his work schedule due to his 
skin disability being aggravated by sun exposure, but 
specifically indicated that he lost no time from work because 
of those adjustments. 

In an April 2006 VA examination report, the examiner listed a 
diagnosis of seborrheic dermatitis.  The veteran reported 
that his service-connected skin condition continued to be 
constantly treated with a topical corticosteroid during the 
last 12 months.  Physical examination findings were noted as 
minimal erythema and scaling along the nose, eyebrows, and 
sideburns.  The veteran's skin disability residuals were 
noted to involve less than one percent of his total body 
surface and less than five percent of visual area.  It was 
further noted that the veteran's skin disability did not 
involve scarring, disfigurement, or systemic or nervous 
manifestations.  

Thus, the Board finds that the veteran's seborrheic 
dermatitis symptomatology continues to more nearly 
approximate the criteria for a 30 percent rating under both 
the old or revised rating criteria of Diagnostic Code 7806.

A rating in excess of 30 percent for the veteran's service-
connected skin disability is not warranted, as objective 
medical evidence does not show that the veteran suffers from 
seborrheic dermatitis that involves ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or that is exceptionally repugnant.  Objective medical 
evidence also does not support any finding that veteran's 
service-connected skin disability affects more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected.  Further, while evidence of 
record clearly indicates that the veteran constantly uses 
topical corticosteroids to treat his skin disability, there 
is no medical evidence that indicates the veteran's 
seborrheic dermatitis requires constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during any past twelve-month period.

For all the foregoing reasons, the Board finds that the 
current 30 percent rating represents the maximum rating 
assignable for the veteran's seborrheic dermatitis.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim for 
a higher rating for seborrheic dermatitis, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Migraine Headaches

The AMC assigned an initial 30 percent rating for the 
veteran's migraine headaches under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 30 percent rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 50 percent rating, the maximum schedular 
rating available, is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007).

At a June 1995 VA examination, the veteran complained of 
throbbing headaches once a month.  Private treatment records 
dated in September 1997 and April 1999 showed continued 
treatment for headaches.  Additional private treatment notes 
dated in July and October 2000 reflect that the veteran 
complained of headaches between one and four times a week, as 
well as negative computed tomography (CT) scan findings of 
the head.  

In a June 2000 statement, a private physician indicated that 
the veteran's headaches are disabling to the extent that, 
when he has a severe headache, he is unable to concentrate on 
doing his job and has to take some time off.

At a July 2000 VA examination, the veteran complained of 
headaches three times a week as well as a really debilitating 
headache once a month.  The veteran further indicated that he 
had taken leave from work three times over the last six 
months due to his headaches.  The examiner listed a diagnosis 
of mixed tension/vascular headaches.  

In a January 2001 statement, a private physician noted that 
the veteran has severe migraine type headaches once a week as 
well as other daily headaches controlled by over the counter 
medication.  A January 2001 private treatment record reflects 
findings of chronic tension headaches with occasional 
migrainous quality once per week based on severity.  

In a June 2001 statement, a private physician listed a 
diagnosis of migraine headaches.  It was further noted that 
the veteran is able to tolerate an anti-migraine medication 
but has more than six headaches a month with associated 
nausea.  VA treatment notes dated in July and August 2001 
reflect continued treatment for migraine headaches with 
associated complaints of nausea, blurry vision, and 
photophobia.  A September 2001 private treatment record 
reveals that the veteran was responding to the prescribed 
anti-migraine medication.  However, each of these VA and 
private treatment notes shows that the veteran complained of 
experiencing a headache at least once weekly. 

At a December 2001 VA examination, the veteran complained of 
headaches two to three times a week.  The examiner diagnosed 
headaches, tension type, mixed, vascular, under treatment.  
Additional VA and private treatment notes dated in September 
2003, November 2004, and October 2005 show continued findings 
of migraine headaches.

Records from the veteran's employers dated in May 2000 and 
October 2005 indicate that he applied and received approval 
for intermittent leave under the Family Medical Leave Act 
(FMLA) due to his migraine headaches. 

At an April 2006 VA examination, the veteran complained of 
having 10 to 15 headaches per month, each having a duration 
of six to eight hours.  The veteran reported that he 
currently works full time as an airline mechanic and loses 
three to four days per month due to his headache 
symptomatology.  He cannot drive when he has a severe 
headache.  The examiner listed a diagnosis of migraine 
headaches. 

During his February 2006 hearing, the veteran testified that 
he suffers seven to nine debilitating headaches per month, 
continues to use an anti-migraine medication for treatment, 
and has applied for FMLA leave at his current job after 
missing too many days at work due to his headache disability.  
The veteran reported that he works 15 days a month and misses 
two days each month from work due to his headache 
symptomatology.  He further indicated that he worries about 
keeping his job, that he cannot take a management position, 
and that he has used most of his leave due to his headaches.  

VA treatment notes dated in December 2006 and February 2007 
show that the veteran uses an anti-migraine medication 
administered by injection and continued to report that he 
suffers from seven to eight debilitating headaches per month 
as well as loses two days of work each month due to his 
migraine headache disability. 

In an August 2007 statement, the veteran's private physician 
indicated that the veteran suffers from one to two headaches 
per week.  It was further noted that the veteran's headaches 
present a major challenge for him with respect to work and 
activities of daily living.  Thereafter, the physician 
characterized the veteran's migraine headaches as frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability since 1991.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran's 
migraine headaches more nearly approximate a 50 percent 
rating under the rating criteria in Diagnostic Code 8100.  
This finding is based on the veteran's consistent and 
credible statements, during his hearings and in multiple 
treatment records as well as examination reports, that he 
suffers from seven to eight debilitating headaches per month 
as well as loses two days of work each month due to his 
migraine headache disability.  Further, objective medical 
findings, in particular the August 2007 private physician 
statement, specifically characterize the veteran's migraine 
headaches as frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  See 38 
C.F.R. § 4.7.  

Accordingly, a 50 percent rating is assigned for the 
veteran's service-connected migraine headaches under 
Diagnostic Code 8100.

C.  Extraschedular Ratings 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected migraine headaches or seborrheic dermatitis 
disabilities have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited to and discussed in the March 2005 SSOC and November 
2006 SOC).  In this regard, the Board notes that the 
veteran's disabilities have not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  There also is no 
objective evidence that the disabilities have warranted 
frequent periods of hospitalization, or have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for seborrheic dermatitis is 
denied.

A 50 percent rating for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


